Citation Nr: 1205522	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-30 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depression, including as secondary to service-connected disabilities.  

2. Entitlement to an increased evaluation for lumbosacral degenerative joint disease, currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1971 to August 1973, and from July 1976 to June 1999.  

The lumbosacral degenerative joint disease matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The depression matter comes before the Board on appeal from June 2006, July 2007 and August 2007 decisions of the VA RO in San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A rating decision in the file dated April 14, 2011, related to issues other than the two on appeal, indicates that the Veteran has been seen at least as recently as January 18, 2011.  That rating decision also shows that the Veteran underwent a VA Joints examination on December 21, 2010.  Additionally, a rating decision dated September 19, 2011, related to an issue other than the two on appeal, indicates that the Veteran underwent a VA general medical examination on January 24, 2011.  The most recent VA treatment records in the file are from May 2008, and neither the December 21, 2010 nor the January 24, 2001 examination reports are in the file. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

An August 2010 letter from Dr. Nitza N. Vadi reflects that Dr. Vadi has treated the Veteran for depression since February 2007.  These records are not in the claims file and should be obtained.  See 38 C.F.R. § 3.159 (2011).
The Veteran seeks service connection for depression, including as secondary to service-connected disabilities.  The Veteran's service-connected disabilities include lumbosacral, left shoulder, right shoulder, prostatic hypertrophy, hypothyroidism with erectile dysfunction, tinnitus, right L5 radiculopathy, left L4, L5, S1 radiculopathy, gastroesophageal reflux, and hearing loss disabilities.  The Veteran underwent a VA examination in May 2006.  The VA examiner diagnosed recurrent major depression and opined that the depression was not present during military service nor within one year after military service.  The examiner opined that depression is considered not due to, caused by, the result of, nor secondary to service-connected conditions, or military service.  The Veteran underwent another VA examination in November 2009.  The examiner diagnosed depressive disorder, not otherwise specified.  The examiner opined that the depressive disorder is not caused by or a result of service-connected conditions of paralysis of the sciatic nerve, limited motion of lumbar spine, hiatal hernia, prostrate gland condition, tinnitus, limited motion of the arm, hypothyroidism, or impaired hearing.  The examiner did not specifically address whether depression was aggravated by service-connected disabilities.  Such an opinion is necessary before a decision on the merits may be made.  The Veteran should be provided a VA examination that addresses the issue of entitlement to service connection for depression as secondary to the service-connected disabilities.  38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion should also address whether the service-connected disabilities have aggravated depression.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The provisions of 38 C.F.R. § 3.310 were amended during the pendency of this appeal, effective from October 10, 2006; the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the San Juan VAMC and any associated outpatient records dated from May 2008 to the present, as well as copies of the Veteran's VA joints examination on December 21, 2010 and VA general examination on January 24, 2011.

2.  Ask that the Veteran complete releases for any treatment he received from Dr. Vadi.  Then, request those records.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his depression or lumbosacral degenerative joint disease.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

3.  The Veteran should be afforded a new VA examination with regard to the depression claim.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following: 

Whether it is at least as likely as not (a 50% probability or more) that any currently diagnosed depression was caused OR aggravated by the Veteran's service-connected disabilities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After completion of the foregoing, readjudicate the service connection for depression and increased evaluation for lumbosacral degenerative joint disease claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


